EXAMINER’S AMENDMENT
1. 	The present application is being examined under the pre-AIA  first to invent provisions.
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in email communications with Noel C. Gillespie on June 10, 2022.
 	 
3. 	The application has been amended as follows:           Please cancel claims 3 and 7-8. 	Please amend claims 1, 4, 6, and 9 as follows:

In the Claims

1. (Currently Amended) A system for time management comprising: 
a device having a display screen; 
at least one hardware processor; and 
at least one software module configured to, when executed by the at least one hardware processor, perform operations of: 
displaying, on the display screen, a graphical user interface having the timeline including a plurality of rows and a plurality of columns, the timeline listing times horizontally along the top row of a x-axis of the display screen and a set of content categories represented by icons are listed vertically along the leftmost column of a y-axis of the display screen, wherein each content category is associated with at least one type of media and an application, and the at least one type of media is associated with applications of at least one of a calendar, communications, relationships, website history, social networking media, journals or notes, locations, photographs, or weather that aggregate at least one of notifications, messages, events, alerts, postings, location information, or visited websites; 
in response to a user input selecting of the calendar application to create an event, displaying, on the display screen, a real-time user interface having an area that allows a user to select and define roles, goals, and tasks associated with an event, wherein each role can be associated with one or more goals, and each goal can be associated with one or more tasks and the tasks are associated with templates that define parameters associated with a given task, and a calendar area comprising day and time and configured to display a defined task within the real-time user interface[[.]], and
 	wherein the real-time user interface enables a user to create a new task by navigating through a hierarchical tree of roles, goals, and task templates, in which the roles and goals comprise internal nodes of the tree and the task templates comprise the leaf nodes of the tree, and enables the user to select the desired task template from the tree to create a new task element from the template.

2. The system of claim 1, wherein the parameters include invitees, telephone numbers, and documents to be worked on.  

3. (Canceled) 

4. (Currently Amended) The system of claim [[3]]1, wherein the roles define different social groupings.  

5. The system of claim 4, wherein the roles can include family, work, and friends  

6. (Currently Amended) The system of claim [[3]] 1, wherein each role can comprise one or more goals.  
7. (Canceled) 

8. (Canceled) 

9. (Currently Amended) The system of claim [[7]] 1, wherein the selection comprises dragging the task template from a navigation pane onto the calendar area of the real-time user interface.  
10. The system of claim 9, wherein the real-time user interface is configured to prompt the user to enter a start and end time or duration of the task.  

11. The system of claim 9, wherein the start and end time or duration of the task is at least initially determined from the location at which the user drops the task on the calendar area.  

12. The system of claim 9, wherein the real-time user interface is configured to provide the user with an option to extend or shorten a duration of the task by performing a pinch or spread interaction.  

13. The system of claim 1, wherein the real-time user interface is configured to display tasks that overlap in time by scaling down the size of task representations in order to fit two or more representations within the boundaries of the calendar are.  

14. The systems of claim 1, wherein each role can be associated with a set of one or more contacts, and wherein the real-time user interface is configured to prompt a user, when a user selects a task template for adding a new task to the timeline, to select one or more contacts from the set of contacts associated with the corresponding role, goal, or task template.  

15. The system of claim 14, wherein the selected contacts are then associated with the instantiated task placed in the calendar area.  
16. The system of claim 1, wherein when a user selects a defined task within the calendar area, the real-time user interface is configured to display a detailed view of the task.  

17. The system of claim 16, wherein real-time user interface is configured to expand the detailed view to occupy the full or part of the calendar area.  

18. The system of claim 1, wherein a defined task can be associated with an action, and wherein the action can be automatically initiated or the real-time user interface can be configured to prompt the user to initiate the action.


REASONS FOR ALLOWANCE
4. 	Claims 1-2,4-6 and 9-18 are allowed.
5.   	The following is an examiner’s statement of reasons for allowance:
 Claim 1 is allowed because the examiner was unable to find prior art that specifically teaches “in response to a user input selecting of the calendar application to create an event, displaying, on the display screen, a real-time user interface having an area that allows a user to select and define roles, goals, and tasks associated with an event, wherein each role can be associated with one or more goals, and each goal can be associated with one or more tasks and the tasks are associated with templates that define parameters associated with a given task, and a calendar area comprising day and time and configured to display a defined task within the real-time user interface, and wherein the real-time user interface enables a user to create a new task by navigating through a hierarchical tree of roles, goals, and task templates, in which the roles and goals comprise internal nodes of the tree and the task templates comprise the leaf nodes of the tree, and enables the user to select the desired task template from the tree to create a new task element from the template”, in combination with the remaining claim limitations.
 	Examiner notes that “Systems and methods for consuming, sharing, and synchronizing time based information” by Sikora et al. (US 2011/0252351 A1) cited by Applicant that discloses a calendar system that presents a user interface in the form of a matrix/grid/cell on a screen that displays a timeline along a x-axis (e.g., horizontal direction) and a set of content/categories (e.g. the content deployed on or used in conjunction with services, Google.RTM., Google.RTM. Apps, Outlook/Exchange.RTM., Hotmail.RTM. and Yahoo.RTM., social network sites, and the like), such that each content category is associated with a single row or column across the timeline, wherein each content category is associated with one type of media as shown in fig. 2d. When an event is created and dropped onto a lane of the timeline, the event (i.e., representation) can be displayed on the user interface. However, Sikora fails to disclose, suggest, or teach all the limitations as recited above.
 	Examiner further notes that “Method And System For Configuring A User Interface ” by Chessell et al. (US 2009/0024979 A1) cited by Applicant that discloses a a method and system for configuring a user interface to a user role. A user model defines one or more user roles and one or more tasks, each user role being linked to: one or more user tasks via one or more user goals, and a set of skills a user performing the role must have, wherein each task is also linked to one or more skills. The system includes an organization modeling tool including means for customizing the user model dynamically to alter the user role to task mapping to meet the current needs of an organization including validating the goals and sets of skills of the user model. The system also includes a display structure model including means for configuring a user interface to a user role, the display structure model being a runtime component for dynamically building control menus for groups of tasks depending on the user role of the logged on user.

	 Examiner further notes that Examiner has found references below, which were not previously cited art of records:
1) “Drag and drop glads” by Bonev et al. (US 2009/0158186 A1) 
2) “Enterprise Project Management System And Method Therefor” by Clarke, Hernan J. (US 2006/0053043 A1)
	Bonev discloses the calendar system that displays a calendar 770 in combination with a user organizer 709 showing information stored by the user. The user organizer 709 and the calendar 770 are being displayed distinct from one another within a single window that has multiple fields/strips (e.g., who, what, where, and when,  etc.). For example, a user's contacts including people 740 and groups 742, activities 733, to-do 748, etc., which are viewable within a user interface window 701. Bonev further teaches that the user may select contacts "Bob", "Cindy", and "Jennifer" from the people, "Ski Trip" from the activities, and "Big Bear" from the locations, and drags them all to the Sunday May 4.sup.th to create a ski trip calendar event 1635. Bonev further teaches that the user may select a week view input 1630 to display the selected week in an expanded week view 2101 for displaying more detailed information. 
 	Clarke teaches a project management system that uses a work breakdown structure to define the project tasks. The work breakdown structure is organized as set of hierarchical related project tasks. The work breakdown structure can be loaded in part from a template. A calendar breakdown structure defines events associated with project resources. The calendar breakdown structure is defined on departmental basis. A resource breakdown structure defines available resources. The resource breakdown structure includes personnel and tools. The allocation of available resources to the project tasks is optimized within the constraints of the work breakdown structure and calendar breakdown structure. (see figs. 6, 9-10, pars. 49, 56, 66, 67).
 	 However, none of the references above discloses, suggests, nor teaches all the limitations as recited above.

Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144